Citation Nr: 1760391	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-38 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1964 to February 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that he has experienced difficulty hearing and understanding people since his release from active service.  He described in-service noise exposure due to being constantly around firing weapons and artillery.  In addition, the Veteran stated that he had negligible noise exposure after service, and denied recreational noise exposure. 

A review of the Veteran's DD Form 214 shows a military occupational specialty (MOS) of artillery operation assistant.  Furthermore, the Veteran's decorations include an expert carbine and basic missile man badge.  The Veteran's MOS indicates that he was frequently around weapons.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service. 
Service treatment records (STRs) are silent for complaints of, treatment for, or diagnosis of bilateral hearing loss disability while the Veteran was in active service.  In January 1966, the Veteran was afforded an exit examination.  Results of audiometric testing did not demonstrate bilateral hearing loss for VA compensation purposes.  However, the Veteran has stated that he first experienced symptoms of hearing loss during and immediately following active service, and that his symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, in October 2014 statements from the Veteran's wife and sister, they indicated that while he had no evidence of hearing loss prior to entering the military, upon his return he frequently needed statements to be repeated and that he struggled to hear in normal conversation.  In this regard, the Board finds the Veteran, his sister and his wife to be credible in their reports regarding the onset and symptomatology of his hearing loss.
 
On VA examination in June 2015, the Veteran was shown to have bilateral sensorineural hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  The examiner opined that the Veteran's hearing loss was less likely than not related to noise exposure during service, as the Veteran's audiometric testing results at discharge were within normal limits.  

The Board finds that the June 2015 VA opinion is inadequate with regard to the etiology of the Veteran's bilateral hearing loss disability.  First, the absence of documentation of, treatment for, or complaints of hearing loss during and after service cannot serve as the basis of a negative etiology opinion.  In addition, the VA examiner did not adequately consider the Veteran's lay statements regarding symptomatology or address the significance of his MOS.  As the VA opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify decreased hearing acuity, and his statements in this regard are credible.

In sum, the Veteran has a current diagnosis of bilateral hearing loss disability for VA compensation purposes, and the Board concedes that the Veteran sustained acoustic trauma during active service.  The Veteran has also competently and credibly reported that he first experienced hearing loss during service and that it has continued since that time.  While there is a medical opinion of record indicating that the Veteran's current bilateral hearing loss disability is not related to his noise exposure in active service, that opinion is inadequate and therefore cannot serve as the basis of a denial of entitlement to service connection.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107(b) (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


